By the Court.
The plaintiffs in error were indicted for altering bank notes and for uttering and publishing them after they were altered, as true and genuine, with intent to defraud, etc. They entered a plea of not guilty, and waiving a trial by j.ury, consented to be tried by the court, and were *623so tried, and found guilty, and sentenced to imprisonment in the penitentiary.
Mr. Attorney General appears in court, and submits to a reversal of the judgment and sentence, upon the ground “that upon the trial of an issue raised by a plea of not guilty, in the higher, grades of crime, it is not in the power of the accused to waive a trial by jury, and, by consent, submit' to have the facts found by the court, so as to authorize a legal judgment and sentence upon such’finding.”
And the court is of opinion that such is the law.
Judgment reversed and cause remanded.